Citation Nr: 1303354	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable disability rating for arthralgia affecting the left hand.

2.  Entitlement to an initial compensable disability rating for arthralgia affecting the right hand.

3.  Entitlement to an initial compensable disability rating for spondyloarthralgia of the left foot.

4.  Entitlement to an initial compensable disability rating for spondyloarthralgia of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to March 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a 10 percent evaluation for spondyloarthralgia of the lumbar spine with bilateral hand arthralgia.

This case has previously been before the Board, most recently in March 2012, when, inter alia, the Board granted separate, noncompensable evaluations for spondyloarthropathy-related arthralgia of the left and right hands.  The Veteran timely appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded this portion of the Board's March 2012 decision on the basis that the claim was adjudicated without giving adequate consideration to the provisions of 38 C.F.R. § 4.59.  

The issues of entitlement to initial compensable ratings for spondyloarthralgia of the left and right feet are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if additional action is required on his part.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The arthralgia affecting the Veteran's left hand is manifested by subjective accounts of pain on motion and use, with episodes of symptomatic flare-ups with associated limitation of function, but without objective demonstration of compensable limitation of motion of the individual digits due to pain including during flare-ups.

2.  The arthralgia affecting the Veteran's right hand is manifested by subjective accounts of pain on motion and use, with episodes of symptomatic flare-ups with associated limitation of function, but without objective demonstration of compensable limitation of motion of the individual digits due to pain including during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no greater, for arthralgia affecting the left hand have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5228-5230 (2012).

2.  The criteria for an initial 10 percent rating, but no greater, for arthralgia affecting the right hand have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5228-5230 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board observes, however, that the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Given that the issues on appeal both relate to the assignment of higher initial ratings for service-connected conditions, the Board concludes that VCAA notice requirements have been satisfied with respect to the issues on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with VA examinations in January 2008 and April 2009.  The examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran has not requested a hearing before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2012).  Accordingly, the Board will proceed to a decision. 

Increased Rating - Arthralgia of the Hands

The Veteran contends that he is entitled to initial compensable disability ratings for arthralgia of the left and right hands.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2012).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, pursuant to the Joint Motion, the Board has explicitly considered the provisions of 38 C.F.R. § 4.59 relating to painful motion.  A portion of this section states:

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

In other words, in a claim for an increased rating for a musculoskeletal disability in which the veteran has a noncompensable rating and complains of pain on motion, the veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012); Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton.

Turning to the facts in the instant case, the Veteran's service treatment records reflect that his right hand is his dominant (major) upper extremity.  The Board will not discuss the regulations pertaining to ankylosis of the digits, because there is no evidence of record suggesting symptoms resembling ankylosis.  Instead, the Board will discuss the diagnostic codes applicable to limited motion of the digits.  

Diagnostic Code 5228 applies to limitation of motion of the thumb, and it provides for the following ratings for both the major and minor extremities:

Noncompensable: a gap of less than one inch (2.5cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

10 percent: a gap of one to two inches (2.5cm to 5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

20 percent: a gap of more than two inches (5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

38 C.F.R. Part 4.71a, Diagnostic Code 5228 (2012).

Diagnostic Code 5229 applies to limitation of motion of the index or long finger, and it provides for the following ratings for both the major and minor extremities:

Noncompensable: a gap of less than one inch (2.5cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.  

10 percent: a gap of more than one inch (2.5cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

38 C.F.R. Part 4.71a, Diagnostic Code 5229 (2012).

Diagnostic Code 5230 applies to limitation of motion of the ring or little finger, and it provides for a maximum noncompensable rating for any limitation of motion.  38 C.F.R. Part 4.71a, Diagnostic Code 5230 (2012).

Turning to the facts in the instant case, the Veteran first received a VA examination in January 2008.  January 2008 radiographic study demonstrated no arthritis of the Veteran's hands.  The Veteran received an additional VA examination in April 2009.  At that time, radiographic testing showed mild degenerative change of the first carpal metacarpal joint of his left hand and no degenerative changes of his right hand.  

The Veteran primarily complains of pain with an associated decrease in perceived strength, dexterity, and motion of all digits.  The Veteran took Tramadol in treatment of his condition.  During flare-ups, which reportedly occur every 3-4 months and last from 2-4 weeks, the Veteran experiences a decreased ability to perform manual tasks, including using a computer keyboard.  Range of motion testing of the thumb and index, long, ring, and little fingers in January 2008 and April 2009 revealed normal extension of the distal interphalangeal, proximal interphalangeal, and metacarpal phalangeal joints of each finger, with no gap between the index and long fingers and proximal transverse crease of the hand on maximal flexion of the finger, and no gap between the thumb pad and the fingers, bilaterally.  Repetitive motion testing revealed objective evidence of hand pain without additional limitation of motion beyond that which was clinically demonstrated, bilaterally.  No ulnar deviation or tapering of the fingers was observed.  No swelling of the hand and finger joints or joint line tenderness of the fingers or thumbs was noted.  Median/ulnar and radial nerve functions of both hands were clinically intact and all hand intrinsic muscles were functionally normal.  

The Board has considered the objective clinical findings as they pertain to the Veteran's hands and conclude that they do not present clinical symptoms meeting the criteria for a compensable evaluation even during episodic flare-ups at any time during the pendency of this claim.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court's Joint Motion instructed the Board, however, to consider whether a compensable rating of the Veteran's hands is warranted in light of the provisions at 38 C.F.R. § 4.59 concerning painful motion.  As the Veteran is entitled to at least the minimum compensable rating for painful motion, the Board awards the minimum 10 percent rating for arthralgia affecting the Veteran's right and left hands.  A staged rating does not apply because the Veteran's condition has been essentially uniform throughout the period on appeal.  

Extra-schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's hand disability; furthermore the symptoms associated with his disability are fully encompassed by the available rating criteria.  In other words, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his levels of impairment.  The Veteran does not have any symptoms from his service-connected hand conditions that are unusual or are different from those contemplated by the schedular criteria.  Referral for extra-schedular consideration is not warranted.  VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  Thun.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Although the Veteran may, at times, have difficulty performing manual tasks and using a computer keyboard because of his impaired hands, the evidence does not reflect that the Veteran is unemployable as a result of such disability.  In light of the foregoing, the Board finds that entitlement to a TDIU has not been raised.



ORDER

An initial 10 percent disability rating, but no greater, for arthralgia affecting the left hand is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial 10 percent disability rating, but no greater, for arthralgia affecting the right hand is granted, subject to controlling regulations applicable to the payment of monetary benefits.

REMAND

When a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In September 2012, the Veteran timely disagreed with a July 2012 rating decision that granted service connection for spondyloarthralgia of the left and right feet and assigned initial noncompensable ratings.  38 C.F.R. §§ 20.201, 20.302 (2012).  Therefore, the Board must remand the claims to the agency of original jurisdiction so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case on the issues of entitlement to initial compensable ratings for spondyloarthralgia of the left and right feet.  Provide the Veteran with appropriate notice of his appellate rights, and he should be given an opportunity to perfect an appeal.  These matters (or matter) should be returned to the Board only if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


